DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 13, 41 and 43 have been amended.  Claims 1, 9-14, 22-25 and 40-47 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  The previous rejections have been withdrawn in view of claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-14, 22-25, 41 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Pharm. Res., 2014, 31, p. 1407-1417) in view of Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8, hereinafter ‘Perera II’), further view of Exner et al. (US 2014/0147390), Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95) and Wang (US 2017/0274103).
Perera teaches examination of the efficacy of Pluronic nanobubbles as an ultrasound-based theranostic delivery system to achieve an image-guided therapeutically active diagnostic system. Pluronic-lipid nanobubbles were prepared and characterized in terms of size, zeta potential, echogenicity, and ability to induce cell death in vitro. The efficacy of Pluronic nanobubbles in enhancement of tumor thermal ablation was investigated by studying the in vivo biodistribution, accumulation of nanobubbles within the tumor, tumor ablation, and tumor growth/suppression in tumor-bearing nude mice (page 1408).
To formulate Pluronic nanobubbles, lipids DPPC (1,2- Dipalmitoyl-sn-Glycero-3-Phosphocholine), DPPE (1,2- dipalmitoyl-sn-glycero-3-phosphoethanolamine), and DPPA (1,2 Dipalmitoyl-sn-Glycero-3-Phosphate; Avanti Polar Lipids, Pelham, AL) with a 5:2:1 mass ratio were dissolved in chloroform (using 8 mg of total lipids for every 10 ml of chloroform). The solvent was then removed by evaporation, which resulted in the formation of a lipid film. The film was hydrated by adding 1 ml of 0.6 mg/ml Pluronic solution in the presence of glycerol (50 μl) at 68°C for 30 min. Next, air was removed from the sealed vials and replaced with octafluoropropane until the pressure inside the vial was equalized. Finally, the vial was shaken on a VialMix shaker… and stored at 4 C until use.  Pluronics L10 (Sigma Aldrich, St. Louis, MO) was used as received. The molecular weight (Mw) of L10 was 3200 with PPO/PEO units of 49.7/7.3. (page 1409).
Pluronic L10 bubbles had an average diameter of 230±99 nm with a polydispersity of 0.26±0.12 measured by the DLS (n=5) (page 1411).
In vivo biodistribution of nanobubbles was determined.  Two weeks after inoculation, mice with tumor diameters approximately 0.8 cm, were selected for biodistribution studies (n=3). Liver, kidney, and right subcutaneous tumor of the animal was imaged through the sagittal plane (Fig. 5a). Fifteen seconds after raw data acquisition started, the nanobubble suspension (100 μl of 1: 4 times diluted 0.6 mg/ml Pluronic L10 bubbles) was administered intravenously (IV), and image acquisition continued for 8 min. After the first 8 min, images were acquired at 15 min intervals for 1 h. Images were acquired using the Contrast Harmonic Imaging (CHI) algorithm, at a frequency of 8.0 MHz; an MI of 0.12; a dynamic range of 65 dB; a gain of 80 dB; and an imaging frame rate of 1 frames/s. Images were collected in raw data format as a function of time. Raw data was processed with onboard CHI-Q software (Toshiba Medical Imaging Systems). The liver, kidney, and tumor areas were then delineated by drawing regions of interest (ROIs - Fig. 5b) and the change in signal intensity in each ROI over time was used to calculate the time intensity curves (TIC). The data were exported to Excel (Microsoft, Redmond, WA), and the calculated peak value was used to obtain the decay rate of US contrast. The data was fit by simple linear regression over the course of the first 8 min after the peak signal intensity to derive the decay slope (page 1410).
Our study demonstrates that ultrasound-sensitive nanobubbles can be used to deliver Pluronic to the cancer cells both in vitro and in vivo. Pluronic nanobubbles showed enhanced ultrasound signal and prominent accumulation in the tumors compared to the commercially available microbubble, Definity ®. Efficacy studies confirmed successful Pluronic delivery from nanobubbles with the aid of ultrasound and due to improved uptake by cells due to sonoporation of the cell membrane, improve sensitivity of cells to mild grade hyperthermia. Future investigations will focus on stabilizing Pluronic nanobubbles to achieve longer circulation times and designing vehicles for more tumor specific delivery by introducing molecular targeting techniques (page 1415).
Perera does not specifically teach a crosslinker or that the phospholipid mixture comprises DSPE-PEG, and teaches nanobubbles having an average size of 230 nm, rather than about 30 to 200 nm, as claimed.
Perera II teaches the development of monolayered, lipid shelled nanobubbles stabilized with the surfactant Pluronic.  Prior work has shown that Pluronic, in addition to having attractive structural properties can also be a highly bioactive molecule and can impart a thermosensitizing effect in tumors to reduce the temperature required to achieve cell death via techniques such as thermal ablation or low grade hyperthermia. Accordingly, Pluronic incorporated into the nanobubble shell serves both as a structural stabilizer and the active agent when combined with hyperthermia. The Pluronic nanobubble has demonstrated enhanced contrast and site-specific ultrasound-mediated Pluronic release for enhanced thermal ablation in vivo. Figure 5 shows the theranostic strategy of Pluronic nanobubbles for enhanced hyperthermia. In current studies, the formulation was further improved by adding an interpenetrating crosslinking agent into the hydrophobic core of nanobubbles (Figure 6A). The stabilizing agent, N-N-Diethyacrylamide, forms a network that can entangle the hydrophobic part of lipids and Pluronic without any chemical reaction, citing reference 66 (Rapport). Furthermore, the stabilizing agent is biodegradable and proven to increase the circulation time in polymeric micelles. The new design of Pluronic bubbles shows the enhanced echogenicity and the low ultrasound decay rate compared to the uncross-linked Pluronic bubbles (Figure 6B, C –unpublished data).
Figure 6A shows a nanobubble comprising a C3F8 gas core and a lipid + Pluronic (poloxamer) shell and having a cross-linked stabilizer, shown below including in the inner domain of the nanobubble.

    PNG
    media_image1.png
    664
    835
    media_image1.png
    Greyscale

Rapoport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAD as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  The stabilized micelles do not dissociate into unimers immediately upon dilution because the polymerized poly(NNDEA) network entangles the Pluronic chains.  However, there are no covalent bonds between the network and the Pluronic chains, so the latter can slowly diffuse away over time and be cleared from the circulatory system.  The biodegradable crosslinker allows the network to degrade and be cleared (page 91).
Exner teaches stabilized nanobubbles for diagnostic and therapeutic applications. The stabilized nanobubbles can be used as multifunctional and/or theranostic platforms for molecular imaging, drug therapy, gene therapy, chemotherapy, and anti-microbial applications. The stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble.  In an aspect of the application, the nonionic triblock copolymer can include at least one poloxamer. The poloxamer can have a molecular, for example, of about 1100 Daltons to about 3000 Daltons (paragraph 0006-7).
The nanobubble can have a size that facilitates extravasation of the nanobubble in cancer therapy or diagnosis. For example, the nanobubble can have a diameter or size of about 50 nm to about 800 nm (or about 50 nm to about 400 nm) (paragraph 0008).
The nanobubble can include at least one targeting moiety that is linked to the membrane. The targeting moiety can be selected from the group consisting of polypeptides, polynucleotides, small molecules, elemental compounds, antibodies, and antibody fragments.   In a still further aspect, the nanobubble can include at least one therapeutic agent that is contained within the membrane or conjugated to the membrane. The therapeutic agent can include at least one chemotherapeutic agent, anti-proliferative agent, biocidal agent, biostatic agent, or anti-microbial agent (paragraph 0009-10).
A further aspect relates to a method for imaging a region of interest (ROI) in a subject. The method can include administering to the subject a composition comprising a plurality of stabilized nanobubbles. Each of the nanobubbles can have a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble. After administering the composition to the subject, at least one image of the ROI can be generated (paragraph 0012).  Performing a baseline image is taught (paragraph 0095).
Various lipids may be used in the composition including DPPC, DPPA, DPPE, etc. and combinations thereof, including lipids bearing polyethylene glycol (paragraph 0056).
It was demonstrated that Pluronics were effective in sensitizing cancer cells to low grade hyperthermia and reducing lipid shelled bubble size. In Example 2, the specific Pluronic structural properties that are critical to its cancer cell thermosensitizing ability (function 1) and its modulation of lipid bubble size (function 2) were studied. The initial results showed that both of these Pluronic functions are molecular weight (Mw) dependent through 2nd order polynomials. For thermosensitizing ability, two groups of Pluronic have demonstrated satisfactory potency under tested conditions.for the ability to reduce bubble size, results showed that Pluronic Mw is the major contributor, and Pluronic with Mw around 2200 Da are the ideal candidates (paragraph 0175+).
Pluronic Mw, HLB, and Pluronic/lipid ratio are critical determinants of the bubble size (paragraph 0148).
Wang teaches optimized lipid micro/nanobubbles comprising a lipid mixture including one or more first lipids with different phase transition temperature, and a second lipid bonding with a hydrophilic polymer moiety (abstract; paragraph 0007).  A lipid bonding with a hydrophilic polymer is taught to be 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-5000] (DSPE-PEG2000) (paragraph 0063+).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an interpenetrating crosslinking agent into the hydrophobic core of nanobubbles of Perera when the teaching of Perera is taken in view of Perera II. The stabilizing agent, N-N-Diethyacrylamide, forms a network that can entangle the hydrophobic part of lipids and Pluronic.  One would have been motivated to do so, with a reasonable expectation of success, because Perera teaches that the pluronic/lipid nanobubbles comprising the crosslinker show enhanced echogenicity and the low ultrasound decay rate compared to the uncross-linked Pluronic bubbles.  
With regard to the limitation wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of NNDEA and BAC, Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAC as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  
It would have been further obvious to select from among the lipids disclosed by Exner and Wang, including DPPC, DPPA, DPPE, a lipid having a polymer, etc. and combinations thereof, including lipids bearing polyethylene glycol (paragraph 0056) in order to provide nanobubbles comprising a lipid shell.  One would have been motivated to provide DSPE-mPEG as a lipid bearing PEG in view of Wang, which teaches the lipid to be one of a few suitable polymer bearing lipids in combination with at least one additional lipid for preparing optimized micro/nanobubbles.  Each of Exner and Wang teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.
While Perera teaches a nanobubble size of 230 nm, rather than 200 nm, as claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the nanobubble size within the claimed range in view of Exner.  One would have been motivated to do so because Exner teaches nanobubble size may range from 50 nm to about 400 nm, and that variables such as Pluronic Mw, HLB, and Pluronic/lipid ratio are critical determinants of the bubble size (paragraph 0148).  One of ordinary skill would have been able to slightly alter the nanobubble size within the range as a matter of routine optimization by modification of known variables.
With regard to claims 8-12, Exner teaches the claimed lipids, targeting agents and therapeutic agents to be known for preparation of the nanobubbles and their use in diagnosis and therapy.
With regard to claims 46-47, Exner teaches poloxamer as a nonionic triblock copolymer, the concentration of nonionic triblock copolymer in the lipid nanobubble can be about 0.06 mg/ml to about 1 mg/ml (paragraph 0007).   

Claim(s) 1, 9-14, 22-25 and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Pharm. Res., 2014, 31, p. 1407-1417) in view of Perera II et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8), further view of Exner et al. (US 2014/0147390), Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95) and Wang (US 2017/0274103) and in further view of Kim (US 2015/0025373).
The rejection over Perera in view of Perera II, Exner, Rapoport and Wang is applied as above.
With regard to claims 40 and 42, Exener teaches a variety of lipids to be suitable for use in preparing stabilized nanobubbles, but does not specifically state DBPC.
Kim teaches microbubbles for use as contrast agents in ultrasound imaging.  Lipids may be phospholipids including DPPA, DSPC, DMPC, DBPC, DAPC, DPPG, etc. and mixtures thereof (paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute DBPC as a functionally equivalent phospholipid for DPPC in combination with DPPA and DPPE when the teachings of Perera, Perera II, Exner and Rapaport are taken in view of Kim.  Each of Exner and Kim teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618